Citation Nr: 1600455	
Decision Date: 01/06/16    Archive Date: 01/21/16

DOCKET NO.  09-48 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for degenerative arthritis of the cervical spine.  

2.  Entitlement to service connection for sleep apnea.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Nancy Lavranchuk, Accredited Agent


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

This appeal was processed using the Veteran's Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the claim.  

The Veteran had active service in the military from June 1956 to August 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in St. Petersburg, Florida, and the September 2012 rating decision of the VA RO in Decatur, Georgia.  In the March 2008 decision, the RO denied entitlement to a rating in excess of 10 percent for degenerative arthritis of the cervical spine, and further denied entitlement to service connection for sleep apnea.  In the September 2012 rating decision, the RO denied entitlement to a TDIU.  The Veteran perfected a timely appeal of the March 2008 rating decision in December 2009, and he perfected a timely appeal of the September 2012 rating decision in November 2014.  

The Board notes that the Veteran requested a hearing before a Veterans Law Judge at the Agency of Original Jurisdiction (AOJ).  A hearing was initially scheduled in October 2013, but had to be rescheduled due to the government shutdown.  As such, his hearing was rescheduled for January 12, 2015.  However, in a December 2014 faxed statement, the Veteran withdrew his hearing request, and requested a decision on his appeals.  See 38 C.F.R. § 20.704(e).  

Regarding the Veteran's representation, the Board notes that in the November 2011 VA Form 21-22a, the Veteran executed the power of attorney in favor of an accredited agent from SSC Disability Services, LLC DBA Alpha Veterans Disability Advocates ("Alpha").  However, in October 2014, the Veteran submitted a VA Form 21-22 appointing the Disabled American Veterans as his representative.  Receipt of a new power of attorney constitutes a revocation of an existing power of attorney.  38 C.F.R. § 14.631(f)(1) (2015).  In June 2015, the Veteran submitted another VA Form 21-22a and appointed his former representative, the same accredited agent from Alpha, as his representative again, thereby revoking the earlier power of attorney.  In an undated statement submitted alongside the updated VA Form 21-22a, the Veteran asserted that he wished to have his former agent continue representing him with regard to his current appeals.  

This matter was previously before the Board in April 2015 at which time it was remanded for additional development.  It is now returned to the Board.  As will be discussed further herein, as to the issue being decided herein, the Board finds that the agency of original jurisdiction substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

The issue of entitlement to service connection for a left upper extremity disability, to include as secondary to a service-connected disability, was raised in a June 2015 faxed statement; and the issue of entitlement to a temporary total rating under 38 C.F.R. § 4.30, based on left shoulder surgery, was raised in an October 2014 statement.  Since these issues have not been initially adjudicated by the Agency of Original Jurisdiction (AOJ), they are referred to the AOJ for appropriate consideration in the first instance and are not a part of the current appeal.  38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The issues of entitlement to service connection for sleep apnea and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDING OF FACT

Degenerative arthritis of the cervical spine is tantamount to forward flexion to no worse than 40 degrees, and the combined range of motion of the cervical spine has been no worse than 210 degrees; there has been no muscle spasm or guarding of the cervical spine severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  In addition, the Veteran has not been shown to have any bowel or bladder dysfunction, and there have been no separately compensable associated neurological abnormalities due to the cervical spine disorder.  


CONCLUSION OF LAW

The criteria for an evaluation greater than 10 percent for degenerative arthritis of the cervical spine are not met.  38 U.S.C.A. §§ 1155, 5110 (West 2015); 38 C.F.R. §§ 3.102 , 3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5242 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

At the outset, the Board notes the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2015).  To implement the provisions of this law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, a duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, during the pendency of the appeal.  See 73 Fed. Reg. 23353 -56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the Veteran to provide any evidence in the Veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)  

In this case, the Board finds that all notification and development action needed to arrive at a decision on the claims on appeal has been accomplished.  

Through the August 2007 notice letter, the RO notified the Veteran of the information and evidence needed to substantiate his claim.  Thereafter, the Veteran was afforded the opportunity to respond.  In addition, the Veteran was provided notice concerning the assignment of rating criteria and effective dates via the August 2007 letter.  Hence, the Board finds that the Veteran has received notice of the information and evidence needed to substantiate his claim, and has been afforded ample opportunity to submit such information and evidence.  

The Board also finds that the August 2007 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letter, the RO notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned notice letter.  The Board thus finds that "the appellant [was] provided the content-complying notice to which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  In this regard, the more detailed notice requirements set forth in 38 U.S.C.A. §§ 7105(d) and 5103A have been met.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In addition, the Veteran was given the opportunity to respond following the August 2007 notice letter.  

Nothing about the evidence or any response to the RO's notification suggests that the rating issue must be re-adjudicated ab initio to satisfy the requirements of the VCAA. 

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claim on appeal.  The Veteran's service treatment records as well as his post-service VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claims.  Pursuant to the April 2015 remand directives, the Veteran's outstanding VA treatment records generated at the Washington VA medical center (VAMC), dated from February 1999 to October 2001, as well as the Gainesville VA outpatient medical facilities (to include the St. Mary Community-based outpatient clinic (CBOC), and the Jacksonville outpatient clinic) and dated from 2012 to 2015, were associated with the paperless claims folder and were reviewed by the RO and the Board in connection with the Veteran's claim.  In addition, private medical records issued by the Veteran's treatment provider, K.B., M.D. at Bahri Orthopedics & Sports Medicine Clinic, and dated from 2013 to 2015 have also been associated with the claims file.  The Veteran also completed a medical release form for medical records issued at Southeast Georgia Health System.  However, electronic correspondence from this facility in response to the RO's request for these records reflects that there were no records found pertaining to the Veteran's claim at this medical facility.  See November 2015 Report of Contact slip.  Significantly, neither the Veteran, nor his representative, has otherwise alleged that there are any outstanding medical records probative of his claims on appeal that need to be obtained.  

The duty to assist also includes obtaining a medical examination/opinion when such is necessary to make a decision on the claim, as defined by law.  VA examinations were obtained in February 2008, and most recently, in August 2015.  38 C.F.R. § 3.159(c)(4).  Here, the Board finds that the VA examinations obtained in this case are adequate, as they were predicated on physical examinations of the Veteran, as well as consideration of the medical records in the Veteran's claims file and the Veteran's reported history and symptomatology.  The opinions consider all of the pertinent evidence of record, to include statements given by the Veteran at the time of the VA examinations, and provide findings necessary to apply pertinent rating criteria.  The Board finds that collectively, these medical opinions are adequate for purposes of rendering decisions in the instant appeal.  38 C.F.R. §4.2 (2015).  Indeed, there is no objective evidence indicating that there has been a material change in the severity of his service-connected cervical spine disorders since the Veteran was last examined.  See 38 C.F.R. § 3.327(a) (2015).  The duty to assist does not require that a claim be remanded solely because of the passage of time since otherwise adequate VA examinations were conducted.  See VAOPGCPREC 11-95.  Accordingly, the requirements of the April 2015 remand were ultimately met.  See Stegall v. West, 11 Vet. App. 268 (1998).  As such, the Board finds that VA's duty to assist with respect to obtaining VA examinations with respect to the issues decided herein has been met.  38 C.F.R. § 3.159(c)(4).  

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required by 38 U.S.C.A. §§ 5103(a), 5103A and 38 C.F.R. § 3.159.  

Analysis

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity. 38 U.S.C.A. § 1155  (West 2015); 38 C.F.R. Part 4 (2015).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, however, an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the scheduler criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.  

On September 26, 2003, revisions to the VA rating schedule established a General Rating Formula for Diseases and Injuries of the Spine and a Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. See 68 Fed. Reg. 51454 -51458 (August 27, 2003).  Diagnostic Code 5242 indicates degenerative arthritis of the spine is to be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under Diagnostic Code 5003.  Diagnostic Code 5243 indicates that degenerative disc disease of the spine should be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in a higher evaluation when all disabilities are combined under § 4.25.  

With respect to the cervical spine, under the General Rating Formula for Diseases and Injuries of the Spine, an evaluation of 20 percent is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; a 30 percent is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  An evaluation of 40 percent is warranted for unfavorable ankylosis of the entire cervical spine. An evaluation of 50 percent is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  An evaluation of 100 percent requires unfavorable ankylosis of the entire spine.  

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code. 

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  

Note (4): Round each range of motion measurement to the nearest five degrees.  

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  

The Diagnostic Codes for the spine are as follows: 5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis or segmental instability; 5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of the spine (see also diagnostic code 5003); 5243 Intervertebral disc syndrome.  

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table). 

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides for a 10 percent disability rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent disability rating is awarded for disability with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, a 40 percent evaluation is in order.  Finally, a maximum schedular rating of 60 percent is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  

Note (1) to the formula for rating intervertebral disc syndrome specifies that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

DC 5003, for degenerative arthritis provides that degenerative arthritis, established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200, etc.).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 5003.  

Private medical records issued from Advanced Rehabilitation and Physical Therapy, and dated from 2005 -2006, reflect that the Veteran received ongoing treatment for osteoarthritis of the left shoulder.  The Veteran denied experiencing any pain in his neck or cervical spine during these treatment sessions.  

The Veteran was afforded a VA examination in connection to his cervical spine disability in February 2008.  During the evaluation, he provided his military and medical history, and noted that his cervical spine problems began in service when he was slammed into a bulkhead.  He reported to have ongoing symptoms of pain and discomfort in the cervical spine since this in-service injury, and he added that the pain radiates throughout his left shoulder.  The Veteran reported a history of fatigue, decreased motion, stiffness, weakness, spasms and pain in the cervical spine.  According to the Veteran, the pain was "pulling" and "crampy" in nature, and worsened with increased use of the left shoulder.  He (the Veteran) described the pain as severe, constant and daily, and he further described the radiating pain in the left shoulder as a tight.  The Veteran reported to have flare-ups of his spinal condition which are severe in nature, that occur on a weekly basis, and which last three to seven days in duration.  Increased activities serve to precipitate his pain, while rest and time help alleviate it.  When asked about his impression of the extent of additional limitation of motion or other functional impairments during flare-ups, the Veteran estimated that he experiences 90 percent more limitation with activity during his flare-ups.  The Veteran did not report any incapacitating episodes in the cervical spine region during the past twelve month period.  With regard to his limitations, the Veteran stated that he can walk more than 1/4 of a mile, but less than one mile.  

Upon physical examination of the cervical spine, the VA examiner observed spasms and tenderness in the left and right cervical sacrospinalis region.  However, any signs of muscle spasms, localized tenderness or guarding were not considered severe enough to result in an abnormal gait or spinal contour.  Physical inspection of the spine revealed a normal posture, head position, and gait type, and the spine was shown to be symmetrical in appearance.  The VA examiner observed signs of lumbar flattening, but no evidence or indications of gibbus, kyphosis, list, lumbar lordosis, scoliosis, or reverse lordosis.  The VA examiner further noted no evidence of ankylosis in the cervical spine.  

The Veteran was shown to have flexion to 45 degrees and extension to 45 degrees during active and passive range of motion, with normal resisted isometric movement, and no pain during active or passive motion.  The examiner observed no pain after repetitive use, and no additional loss of motion on repetitive use of the joint.  On right lateral flexion of the cervical spine, the Veteran had flexion to 30 degrees during active and passive range of motion, with normal resisted isometric movement, and pain on active and passive motion.  The examiner noted pain after repetitive use, but no additional limited movement on repetitive use of the joint.  The Veteran was shown to have left lateral flexion to 20 degrees during active and passive range of motion, with pain during both sets of exercises, and pain after repetitive use.  During the right and left lateral rotation exercises, the Veteran's active and passive range of motion was 0 to 35 degrees, with pain during active and passive motion, and pain after repetitive use.  The examiner observed no additional loss of motion on repetitive use of the joint.  Based on her discussion with, and her evaluation of the Veteran, the VA examiner diagnosed the Veteran with having degenerative arthritis of the cervical spine, and determined that said disorder limited his ability to lift items, bend repeatedly and squat.  The examiner further noted that while the Veteran's cervical spine disability had a mild effect on his ability to exercise, travel, shop and conduct his chores, he was able to complete most of his 'basic' activities of daily living.  

VA treatment records issued through the Jacksonville outpatient clinic, and dated from 2004 to 2009, document the Veteran's complaints of ongoing pain and discomfort in the left shoulder, as well as a diagnosis of osteoarthritis of the left shoulder.  However, these records are negative for any complaints of, or treatment for, his cervical spine disorder.  

VA hospital records dated reflect that the Veteran underwent a left shoulder arthroscopy with rotator cuff repair and decompression in October 2014.  Private medical records issued by the Veteran's physician, K.B., M.D., at Bahri Orthopedics and Sports Medicine Clinic, describe the nature and extent of his cervical and left shoulder condition following this procedure.  His postoperative records were negative for any complications and his symptoms appeared to be improving.  On physical examination of the cervical spine, his physician observed moderate tenderness in the left mid scapular region and upper trapezius region, and the Veteran was shown to have flexion to 60 degrees, extension to 0 degrees, and right and left rotation to 40 degrees.  On neurological examination, the Veteran had decreased sensation to light touch, and his reflexes were shown to be 1+ in the wrists and elbows bilaterally.  See December 2014 and January 2015 treatment report issued by Dr. B. at Bahri Orthopedics.  The Veteran also underwent a magnetic resonance imaging (MRI) of the cervical spine in January 2015 at St. Vincent's Medical Center, and the findings produced reflected signs of moderate cervical spondylosis, but were negative for evidence of fracture, subluxation or prevertebral soft tissue swelling, and further absent any abnormal signal within the cervical spine or cord.  The impression derived from the MRI was negative for evidence of acute cervical spine injury but did reflect signs of cervical spondylosis with multilevel spinal and foraminal stenosis.  In an undated portion of the treatment records issued by Dr. B., it appears that after Dr. B. evaluated the Veteran and reviewed the MRI findings, she assessed him with numbness and tingling in the left hand and cervical spondylosis.  She noted that after reviewing the MRI findings, they had recommended referral to neurosurgery.  

The Veteran was afforded another VA examination in connection to his cervical spine condition in August 2015, at which time, he provided his medical history and described his in-service injuries and how they led to his current cervical spine condition.  The Veteran stated that he recently underwent surgery on his left shoulder, and following this procedure, he suffered loss of use of his left hand - mainly in the third through fifth digits.  According to the Veteran, he was informed that these symptoms were attributed to his cervical spine and not the left shoulder, and after undergoing an MRI, he was told the problem was due to the nerves radiating from the neck into the hand.  The Veteran also stated that he underwent a nerve study and was informed his symptoms "were possibly due to a stroke."  The Veteran reported to have flare-ups of pain which, on a scale of one to ten (with one being the least level of pain and ten being the highest), reach a three or four.  According to the Veteran, if he goes to bed watching television and falls asleep with his head in the wrong position, he experiences flare-ups of pain when he awakens.  These flare-ups occur three to four times a month and last a couple of days in duration.  

During the VA examination, the Veteran denied experiencing any functional loss or impairment of the cervical spine.  On physical examination, he was shown to have forward flexion to 40 degrees, extension to 40 degrees, right and left lateral flexion to 30 degrees, right lateral rotation to 65 degrees, and left lateral rotation to 40 degrees.  The examiner noted that although the initial range of motion was abnormal, the range of motion itself did not contribute to a functional loss.  The Veteran denied any pain during the evaluation, and the examiner observed no evidence of pain with weight bearing or localized tenderness or pain on palpation of the joint or associated soft tissue of the cervical spine.  The Veteran was able to perform repetitive-use testing during each exercise, but the examiner did observe additional limitation of motion in the Veteran's range-of-motion measurements during these exercises.  Specifically, the Veteran was shown to extension to 35 degrees and left lateral rotation to 35 degrees following repetitive motion.  When asked whether pain, weakness, fatigability or incoordination significantly limit functional ability with repetitive use, the examiner responded that it was impossible to state, without undue speculation, whether any of these factors could significantly limit functional ability during flare-ups, or when the joint is used repeatedly over a period of time.  The examiner did note that the Veteran had localized tenderness, guarding, or muscle spasms, but found that these factors did not result in an abnormal gait or spinal contour.  The VA examiner further noted that the Veteran did not have ankylosis of the cervical spine or intervertebral disc syndrome, and he did not use any assistive devices as a result of his service-connected cervical spine disability.  When asked whether the Veteran's cervical spine condition impacts his ability to work, the examiner responded that it did not.  

In considering the evidence of record under the General Rating Formula for Diseases and Injuries of the Spine, the Board concludes that the Veteran is not entitled to an evaluation in excess of 10 percent for his service-connected degenerative arthritis of the cervical spine.  As noted above, in order for the Veteran to meet or approximate the criteria for a rating in excess of 10 percent under the current rating criteria for the cervical spine, there must be forward flexion greater than 15 degrees but not greater than 30 degrees; or combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

The evidence of record reflects that the Veteran's range of motion during forward flexion of the cervical spine has been shown to be no worse than 40 degrees, and the combined range of motion of the cervical spine has been shown to be no worse than 210 degrees.  Moreover, neither VA examiner observed additional limitation of motion during flexion due to pain, fatigue, weakness, lack of endurance or incoordination following repetitive use.  As such, based on the objective evidence of record, the Veteran's range of motion during flexion has always been shown to be greater than 30 degrees, and the combined range of motion of the cervical spine has always been greater than 170 degrees.  Although the February 2008 VA examiner observed signs of spasms and tenderness in the cervical spine, and the August 2015 VA examination reflected evidence of localized tenderness, guarding, and muscle spasms in the cervical spine, both examiner noted that any evidence of localized tenderness, guarding, or muscle spasm of the cervical spine was not severe enough to result in an abnormal gait or spinal contour.  

The Board has also considered whether the Veteran is entitled to a higher rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Although the Veteran reported to experience limitations when lifting, bending and squatting, and while carrying out some of his day-to-day activities as a result of his cervical spine disorder, he never reported any incapacitating episodes during his examinations or during his VA and private treatment visits.  Moreover, the medical evidence does not show that the Veteran has experienced incapacitating episodes with a total duration of at least two weeks but less than four weeks during the prior 12 months.  There are no treatment records documenting the Veteran as having been prescribed bed rest by his physician due to his spine disability.  Indeed, the medical evidence of record is negative for any evidence or documentation indicating that the Veteran has been prescribed bed rest by any of his physicians or treatment providers.  Thus, a higher rating is not warranted under the criteria for intervertebral disc syndrome.  

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased evaluation for the Veteran's cervical spine disability is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 10 percent rating, and no higher.  In this regard, the Board observes that the Veteran has complained of pain, stiffness and radicular symptoms in his neck and arms on a number of occasions and acknowledges objective medical findings of pain in the cervical spine region during his range of motion exercises.  However, as previously noted above, the February 2008 VA examiner commented that the Veteran's range of motion was not additionally limited following repetitive use.  The Board acknowledges that the August 2015 VA examination showed a reduction in the Veteran's range of motion during repeated extension and left lateral rotation primarily due to pain.  However, the VA examination report reflects that the Veteran was only limited an additional five degrees of extension and left lateral rotation due to pain.  Indeed, the Board finds that the effect of the pain in the Veteran's cervical spine is contemplated in the currently assigned 10 percent disability evaluation.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  Therefore, the Board concludes that an evaluation in excess of 10 percent for the Veteran's cervical spine disability is not warranted. 

The Board has also considered whether a higher evaluation is warranted under Diagnostic Code 5003.  The Board acknowledges that the Veteran has been shown to have degenerative arthritis in his cervical spine since his military service.  However, the Veteran has never been noted to display symptoms other than radiating pain, stiffness and tenderness as a result of his disability, symptoms which are contemplated by the 10 percent evaluation already assigned.  Therefore, the Board finds that a rating in excess of 10 percent is not warranted for the Veteran's service-connected cervical disability pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5003.

With respect to any neurological complications, the Board takes notes of the February 2008 VA examination wherein the Veteran was shown to have normal motor strength during flexion and extension of the wrist and elbows bilaterally, with thumb opposition bilaterally, and with finger flexors and abduction bilaterally.  The Veteran's sensation in the upper extremities, with vibration, pinprick, light touch and position sense was also shown to be normal (2/2), and his reflexes were 2+ in the biceps, triceps, brachioradialis level, finger jerk level, and abdominal level bilaterally.  At the August 2015 VA examination, upon conducting a neurological evaluation of the Veteran, the VA examiner noted that the Veteran's muscle strength was 5/5 during flexion and extension of the elbows and wrists, with flexion of the right fingers, and with finger abduction bilaterally.  Although the Veteran exhibited active movement against some resistance in the left fingers during flexion, his reflexes were shown to be normal in the biceps, triceps, and brachioradialis, and he exhibited normal sensation to light touch in the shoulders, and inner/outer forearms.  With regard to his hands, the Veteran had normal sensation in the right hand and fingers, but decreased sensation in the left hand and fingers.  According to the VA examiner, the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  When asked whether the Veteran had any other neurologic abnormalities related to the cervical spine condition, to include bowel or bladder problems due to cervical myelopathy, the examiner responded that he did not.  

Upon reviewing the claims file, the VA examiner took note of a March 2015 VA primary care follow-up report wherein the Veteran stated that after undergoing a left shoulder operation in October 2014, he stated to experience "loss of sensation in the 1st-5th digits, but the 1st and 2nd improved very quickly followed by the 3rd some time later."  The Veteran also reported significant grip weakness and added that he was ordered to see a neurologist but did not hear anything for some time.  Based on the VA examiner's review and recitation of this treatment report, the Veteran reported intermittent "lancillating pain in the dorsal left hand medially" and added that sensation in the 3rd -5th digits was still affected.  The VA examiner also reviewed the May 2015 electromyography/nerve conduction velocity (EMG/NCV) report, which documented the Veteran's complaints of left hand weakness in the weeks following rotator cuff repair.  Review of this report showed that the Veteran exhibited signs of improvement over time, but his left hand still had some weakness.  It was further noted that he had no real vascular risk factors.  The remainder of the report reflects that the EMG showed only 'central' type recruitment, with no evidence of brachial plexopathy.  It was further noted that the treatment provider wrote that it was likely "the event last year was a small stroke" and "probably due to small vessel disease, in which case current medical treatment is optimal...."  The treatment provider further noted that "it would still be worthwhile to image the brain (ideally with MRI) to make sure [the Veteran did not] have A-fib, and it would be worthwhile to exclude a high grade right carotid stenosis, since these things could otherwise change management."  

Based on the August 2015 VA examiner's review of the record in its entirety, to include all the diagnostic test findings, the VA examiner concluded that the Veteran's EMG report was "not consistent with radiculopathy both per the neurologist who performed the test and per physiatrist current working in C&P clinic who reviewed the test results."  According to the VA examiner, the etiology of the Veteran's decreased strength in the 3rd through 5th digits of the left hand is unknown, and there is no objective evidence that it is due to his service-connected cervical spine condition.  Based on her review of the claims file and interview of the Veteran, as well as her understanding of the medical principles as applied to the relevant medical findings, the VA examiner determined that the Veteran may have suffered a vascular injury rather than a neural injury at the time of the left shoulder surgery.  The Board acknowledges the January 2015 private records issued through Bahri Orthopedics but notes that the Veteran underwent an EMG in May 2015 which did not attribute any neurological impairment in the upper extremities to the Veteran's cervical spine disorder.  Moreover, the August 2015 VA examination was absent any neurological abnormalities, and the VA examiner, after reviewing the claims file and the diagnostic test findings, determined that the EMG test findings were not consistent with radiculopathy, and any decreased strength in the 3rd through 5th digits of the left hand was not due to the cervical spine disorder.  Therefore, the Board finds that a separate rating for a neurological disability in the right and left upper extremity is not warranted.  Thus, a separate compensable rating for such symptoms is not warranted.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2015). 

In conclusion, the Board finds that the Veteran's level of disability in the cervical spine more nearly approximates the criteria for a 10 percent disability rating and a higher disability rating is not warranted.  As such, the Board finds that the preponderance of the evidence is against the Veteran's claim for a disability rating in excess of 10 percent for the cervical spine disorder, and therefore the claim must be denied.  38 U.S.C.A. § 5107 ; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

Consideration has also been given to whether the schedular evaluations are inadequate, thus requiring that the AOJ refer a claim to the Under Secretary for Benefits or the Director, Compensation Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.  

The schedular evaluations in this case are not inadequate.  An evaluation in excess of the assigned rating is provided for certain manifestations of the service-connected cervical spine, but the evidence reflects that those manifestations are not present in this case.  As noted above, the Veteran primarily complains that his cervical spine disability is manifested by radiating pain, tenderness, stiffness, and limited range of motion.  His symptoms and the type of resulting functional impairment described by him are contemplated in the rating criteria.  

As the Board finds that the Veteran's disability picture is contemplated by the rating schedule, the inquiry ends and the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Accordingly, referral for consideration of an extra-schedular rating is not warranted.  

Further, there are no additional symptoms that have not been attributed to a specific service-connected condition.  The Board notes that under Johnson v. McDonald, 362 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  


ORDER

Entitlement to a disability rating in excess of 10 percent for degenerative joint disease of the cervical spine is denied.




REMAND

The Veteran contends that he began experiencing difficulty sleeping in service.  After a review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claims for entitlement to service connection for sleep apnea and entitlement to a TDIU.  

Review of the Veteran's service treatment records reflect that during his periodic examinations, he reported a history of frequent trouble sleeping in the October 1981, July 1982, January and October 1985, April 1987, March 1988 and April 1990 medical history reports.  The Veteran also reported a history of ear, nose and throat trouble in several of these reports.  At the July 1982 and January 1985 medical examinations, in the Physician's summary and elaboration of all pertinent data section, the medical examiner noted that the Veteran was a light sleeper.  

Private medical records issued by the Veteran's internist, M.J., M.D., reflect that he was seen at his office in June 2005 with complaints of insomnia.  The Veteran underwent an overnight polysomnography in April 2006, and based on his review of the sleep study results, the physician diagnosed him with having mild sleep apnea and bradycardia.  

In an August 2008 statement, the Veteran's ex-wife, D.M., indicated that she had been married to the Veteran prior to his deployment to Vietnam.  According to D.M., from 1962 up until the time he left for Vietnam in 1968, the Veteran had never exhibited any problems sleeping through the night.  She first noticed his disruptive sleep patterns when he returned from Vietnam.  According to D.M., the Veteran snored loudly, jerked and shook in his sleep until he was awoken by his own actions, and was subsequently unable to fall back asleep.  D.M. noted that the Veteran's sleep symptoms started to improve when he began sleeping on his stomach, but overall, he did not get sufficient rest at night.  

In an August 2008 statement, the Veteran's daughter, T.M., described how difficult it was for her father to get a full night's rest while she was growing up.  T.M. recalled the restrictions imposed on her while living with her father as a child.  She stated that although her room was at the other end of the hallway, she could not play her music without using headphones, and she could not invite her friends upstairs to her room if her father was taking a nap in the afternoon or early evening.  T.M. stated that even to this day, she finds herself searching for a good time to call him because she did not want to awaken him while he slept.  

The Veteran was afforded a VA examination for his claimed sleep apnea in August 2015.  During the examination, the Veteran stated that he began experiencing sleep problems right after he returned from Vietnam.  He described some of the traumatic events he experienced while deployed in Vietnam, and stated that he was a "'wreck' as far as sleeping" after he returned from Vietnam.  According to the Veteran, after returning from Vietnam, he would awaken to just about anything.  He further added that he always noted that he had trouble sleeping in his medical form and he was always given sleep hygiene tips.  The Veteran stated that he was diagnosed with sleep apnea after service, and prescribed with a CPAP.  After evaluating the Veteran, and reviewing his claims file and medical records, the VA examiner determined that the Veteran's obstructive sleep apnea was not due to or otherwise related to his service.  In reaching this opinion, the VA examiner took note of the Veteran's long years of military service, but noted that sleep apnea was not diagnosed until 2006, sixteen years after his active duty.  According to the examiner, there is no objective evidence of sleep apnea in service or even the entertainment of the diagnosis in service or within two years after his release from service.  

Unfortunately, the Board finds that this opinion needs further clarification.  Although the August 2015 VA examiner provided an explanation as to why she believed that the Veteran's sleep apnea was not incurred in service, the Board is left to question whether she (the examiner) considered all the relevant evidence prior to reaching her conclusion.  In particular, while interviewing the Veteran, the VA examiner took into account his assertion that he often marked that he had problems sleeping in his forms.  However, it is unclear whether she reviewed these records and observed for herself just how many times he reported a history of difficulty sleeping in his medical history reports.  In this regard, the VA examiner's opinion is predominantly based on the fact that the Veteran's service treatment records are negative for objective evidence of sleep apnea in service "or even the entertainment of the diagnosis in service," and his sleep apnea was diagnosed sixteen years after his separation from service.  However, in reaching this conclusion, she did not discuss the relevance of the in-service notations assessing the Veteran as a light sleeper, or his own reports of frequent trouble sleeping as documented in his medical history reports.  She did not discuss the significance of these medical history reports and the in-service notations, nor did she discuss the lay statements made by the Veteran's ex-wife and daughter attesting to the changes in the Veteran's sleeping habits following his deployment in Vietnam.  Although the VA examiner indicated that after speaking with the Veteran about his Vietnam combat experience, she encouraged him to consider claiming service connection for insomnia; she still did not provide an explanation for this recommendation.  In making this suggestion, the VA examiner may have been "implying" that the Veteran's difficulty sleeping throughout the years, as well as any lay statements describing the overall changes in the Veteran's sleep habits, were due to medical factors/diagnoses other than his sleep apnea.  Nevertheless, the examiner did not actually state this clearly, and the Board concludes that "inferring" that this is what she meant from what she did say would be tantamount to the Board rendering its own unsubstantiated medical opinion, and the Board is precluded from doing so.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that Board must rely on independent medical evidence to support its findings and must not refute medical evidence in the record with its own unsubstantiated medical conclusions), overruled on other grounds by Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  As it remains unclear whether the Veteran's sleep apnea was incurred in service, another remand is necessary for a clarifying VA medical opinion.  


TDIU

The Veteran initially filed a claim for entitlement to a TDIU in June 2007, which was denied in the March 2008 rating decision.  Although the Veteran filed a notice of disagreement with this decision, he did not perfect his appeal of this decision in the December 2009 VA form 9.  However, the Veteran continues to contend that he is unable to obtain substantially gainful employment as a result of his service-connected disabilities, and he filed another claim seeking entitlement to a TDIU in March 2012, which was also denied in a September 2012 rating decision.  The Veteran perfected a timely appeal of this decision in November 2014.  

The Veteran is currently service-connected for residuals of adenocarcinoma of the prostate, status post radical prostatectomy, which is evaluated as 40 percent disabling; left shoulder impingement syndrome with degenerative changes of the glenohumeral joint and AC joint, which is evaluated as 20 percent disabling; degenerative arthritis of the cervical spine, evaluated as 10 percent disabling; and status post fracture of the left thumb; status post excision of the inclusion cyst; post prostatectomy erectile dysfunction; and benign prostatic hypertrophy, all of which are evaluated as noncompensably disabling.  The current combined evaluation for the Veteran's service-connected disability is 60 percent.  See 38 C.F.R. § 4.25 (2015).  Thus, the Veteran does not meet the schedular requirements for a total disability rating based on individual unemployability due to service-connected disabilities under 38 C.F.R. § 4.16(a).  

Nonetheless, entitlement to the benefit on an extraschedular basis may be considered by the Director of the Compensation and Pension Service when a Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, even though percentage requirements are not met, with consideration given to the Veteran's background including his employment and educational history.  38 C.F.R. §§ 3.321(b), 4.16(b).  In determining whether the Veteran is entitled to a TDIU rating, neither nonservice-connected disabilities or advancing age may be considered.  38 C.F.R. § 4.19.  

The record reflects that the Veteran last worked at as an environmental specialist for the Naval District Washington Regional Recycling.  In October 2009, the RO contacted this facility and requested additional information regarding the Veteran's employment there.  In an October 2009 response, the Veteran's employer indicated that the Veteran last worked at this facility in November 2003, and had retired from this position.  Although the Veteran voluntarily retired from this position, in a September 2012 VA form 21-8940 (Application for Increased Compensation based on Unemployability), he indicated that he had tried to obtain employment since becoming too disabled to work.  He listed the names and addresses of the places of employment he sought to work at, as well as the type of work he wished to qualify for.  He noted that he applied for these jobs in January 2005.  

In the February 2008 VA examinations in connection to the Veteran's prostate disorder, when asked about the effect of this disability on the Veteran's employability, the VA examiner determined that employment was not precluded by the Veteran's service-connected condition, and the Veteran would be capable of performing a sedentary occupation with bathroom access.  The VA examiner also noted that due to issues with incontinence and urgency, he would have to wear absorbent material all the time at work, and he would have to change this material four times a day or more.  According to the VA examiner, the Veteran's sleep is significantly affected by his nocturia and this would likely cause fatigue, increased absenteeism, and decreased productivity and concentration at any occupation.

At the February 2008 VA examination in connection to the Veteran's cervical spine disability, when asked about the effect of this disorder on the Veteran's usual occupation, the VA examiner determined that the Veteran's employment is not precluded as a result of his service-connected condition, and added that long-term driving may aggravate the cervical spine pain due to limited range of motion with turning the neck.  However, at the April 2010 VA examination in connection to the left shoulder disability, the VA examiner determined that the Veteran's left shoulder impingement syndrome with degenerative changes of the glenohumeral joint and AC joint had a significant effect on his usual occupation, and added that the Veteran experienced decreased manual dexterity, problems with lifting and carrying, difficulty reaching, and decreased strength and pain in the upper extremities.

The record reflects the Veteran's complaints of ongoing and worsening left shoulder pain, and VA hospital records reflect that he most recently underwent a left shoulder arthroscopy with rotator cuff repair and decompression in October 2014.  

Considering the more recent medical evidence of record, and the Veteran's continued assertions that he cannot obtain substantially gainful employment as a result of his service-connected disabilities, the Board finds that the Veteran's service connected disabilities may have precluded him from securing and following a substantially gainful occupation.  In TDIU rating claims, the Court has held that the duty to assist requires that VA obtain an examination which includes an opinion on what effect an appellant's service connected disabilities have on his (or her) ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994); 38 C.F.R. §§ 3.103(a) , 3.326, 3.327, 4.16(a).  Such an opinion has not yet been obtained, but is required to adjudicate the TDIU claim.

As the analysis and findings above reflect, the Board has no authority to assign a TDIU rating under 4.16(b) where a claimant does not meet the schedular requirements of 4.16(a), without first referring the case to the Director, Compensation and Pension Service.  See Barringer v. Peake, 22 Vet. App. 242, 244 (2008) (the Board may not assign an extraschedular rating in the first instance).  The code clearly provides that a claim for extraschedular consideration under 38 C.F.R. § 4.16(b) must be determined by the Director, Compensation and Pension Service.  Bowling v. Principi, 15 Vet. App. 1 (2001).  As such, further evidentiary development is necessary before appellate review may proceed on the Veteran's claim of entitlement to TDIU.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran and ask that he provide the names, addresses, and approximate dates of treatment of all health care providers, both VA and private, who have treated him for his sleep apnea.  After securing the necessary authorizations, obtain any records properly identified by the Veteran, which are not already of record, to specifically include VA treatment records from all VA treating facilities pertaining to any treatment the Veteran received for his sleep apnea dated since 2015.  All efforts to procure the records should be fully documented.  If the records cannot be obtained, a notation to this effect should be annotated in the claims file.  The Veteran is to be notified of the inability to obtain any of the records in accordance with 38 C.F.R. § 3.159(e).  

2. Then, the AOJ should refer the claims file (to include both the VBMS and Virtual VA folder), and a copy of this Remand, to the same examiner who evaluated the Veteran for his sleep apnea in August 2015 or another appropriate VA physician with appropriate expertise if this examiner is unavailable.  The VA physician should specifically take into account the October 1981, July 1982, January and October 1985, April 1987, March 1988 and April 1990 medical history reports documenting the Veteran's reported history of frequent trouble sleeping.  The VA physician should also take into account the July 1982 and January 1985 medical examination reports, wherein the medical examiner assessed the Veteran as a light sleeper.  In particular, consideration should be given to the Veteran's history and to the lay statements describing the overall changes in the Veteran's sleep habits after his deployment and since his discharge from service.  

Following a review of the record, the examiner should express an opinion as to the following:  (1) is it at least as likely as not, a 50 percent probability or greater, that the in-service notations assessing the Veteran as a light sleeper, his own reports of frequent trouble sleeping as documented in his medical history reports, and the lay statements made by the Veteran's ex-wife and daughter attesting to the changes in the Veteran's sleeping habits following his deployment in Vietnam, are signs and/or symptoms characteristic of a diagnosis of sleep apnea, or of a diagnosis other than sleep apnea?  (2) Is it at least as likely as not, a 50 percent probability or greater, that the Veteran's sleep apnea had its onset during his period of active service?  In answering these questions, the examiner should address the medical history reports reflecting the Veteran's reported history of frequent trouble sleeping, and the July 1982 and January 1985 examination reports indicating that the Veteran was a light sleeper.  The examiner should also address the August 2008 statements submitted by the Veteran's ex-wife and daughter, and the Veteran's assertions that he has experienced sleep problems since service.

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and relevant medical sciences that apply to this case, which may reasonably explain the medical guidance in the study of this case.

(If the examiner determines that another examination is necessary to arrive at any requested opinion, an examination should be scheduled with a VA physician and the Veteran notified that failure to report to any scheduled examination, without good cause, could result in a denial of his claims.  See 38 C.F.R. § 3.655(b) (2015).  The VA examiner should provide the opinions requested above.)  

3. The Veteran should be scheduled for another VA examination to assess each of the service-connected disabilities (residuals of adenocarcinoma of the prostate; left shoulder impingement syndrome with degenerative changes of the glenohumeral joint and AC joint; degenerative arthritis of the cervical spine; status post fracture of the left thumb; status post excision of inclusion cyst; post prostatectomy, erectile dysfunction; and benign prostatic hypertrophy).  The paperless claims file and a copy of this REMAND, must be made available to, and reviewed by, the examiner(s) in conjunction with the examinations.  Any and all studies, tests, and evaluations deemed necessary by the examiner(s) should be performed.  

The examiner is then requested to elicit from the Veteran, and the record for clinical purposes, a full description of the effects of the service-connected disabilities upon the Veteran's ordinary activity.  The examiner is then requested to review all pertinent records associated with the claims file, and to conduct a physical evaluation of the Veteran.  All pertinent pathology associated with each service-connected disability should be noted in the examination report.  The examiner is then requested to comment on the functional impairment caused solely by the service-connected disabilities.  When making this assessment, the examiner should take into consideration the severity of the Veteran's service-connected disabilities--particularly his residuals of adenocarcinoma of the prostate and his left shoulder impingement syndrome-- in light of any physical restrictions resulting from his service-connected disabilities.  

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and relevant medical sciences that apply to this case, which may reasonably explain the medical guidance in the study of this case.

4. After completing the above, and undertaking any additional evidentiary development deemed necessary, readjudicate the remaining issues on appeal.  The originating agency should also consider whether the claims file should be referred to the Director of Compensation to determine if the Veteran is entitled to an extra-schedular rating for any single service-connected disability or due to the collective impact of all service-connected disabilities; or whether he is unemployable due to service-connected disability even if he does not meet the schedular rating criteria.  If any benefits sought are not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


